Citation Nr: 0623046	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-10 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
bilateral hearing loss.

2.  Entitlement to an effective date prior to August 19, 
2003, for the award of service connection for bilateral 
hearing loss.

3. Entitlement to an effective date prior to August 19, 2003, 
for the award of service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2003, April 2004, and October 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, 
respectively, granted entitlement to service connection for 
bilateral tinnitus with an evaluation of 10 percent, 
effective August 19, 2003; granted entitlement to service 
connection for bilateral hearing loss with an evaluation of 
10 percent, effective August 19, 2003; and decreased the 
evaluation of bilateral hearing loss to a noncompensable 
rating, effective December 1, 2004.

On appeal, the veteran has raised the issue of entitlement to 
a disability evaluation for bilateral tinnitus in excess of 
10 percent.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  An April 2004 rating decision granted service connection 
for bilateral hearing loss and rated it as 10 percent 
disabling, effective from August 19, 2003.  

2.  After the veteran had been issued a June 2004 notice of a 
proposed rating reduction, an October 2004 rating decision 
reduced the evaluation for the veteran's bilateral hearing 
loss to noncompensable, effective from December 1, 2004.  

3.  The 10 percent rating for bilateral hearing loss had been 
in effect less than 5 years.  

4.  Audiometric test results obtained during a February 2004 
examination by VA audiologists correspond to a numeric 
designation of no greater than II for each ear.

5.  Correctly applying the laws and regulations in effect at 
the time of the RO's April 2004 rating decision to the 
results of VA audiometric testing conducted in February 2004 
shows that a bilateral hearing loss disability warranted a 
noncompensable (zero percent) disability rating.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West and Supp. 2005); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  The April 2004 rating decision that assigned a 10 percent 
evaluation for a bilateral hearing loss disability was 
erroneous and restoration is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105, 3.159, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability at stake.  Thereafter, the claims were 
readjudicated in the April 2005 statement of the case (SOC).  

Addressing the impact of 38 U.S.C.A. § 5103 vis-à-vis what 
effective date should be assigned is deferred pending the 
development outlined in the remand below.

Under 38 U.S.C.A. § 5103 (a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the October 
2004 rating decision the content of the notice provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus, any error in timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide his appeal.  
Simply put, there is no evidence any VA error in notifying 
the appellant reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The post-service 
medical records are available, the veteran has been afforded 
multiple VA examinations, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims.  

The Restoration Claim

The veteran contends that his service-connected bilateral 
hearing loss meets the criteria for a compensable rating, and 
that the 10 percent disability rating should be restored for 
the period from December 1, 2004.  It is requested that the 
veteran be afforded the benefit of the doubt.

An April 2004 rating decision granted service connection for 
bilateral hearing loss and assigned a 10 percent rating under 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100, effective from 
August 19, 2003.  In June 2004, the RO proposed to reduce the 
10 percent rating.  A letter advising the veteran of the 
reason for this proposal was issued in June 2004.  In October 
2004, the RO issued a decision that implemented the proposed 
reduction and assigned December 1, 2004, as the effective 
date for the noncompensable rating.  In a letter dated later 
in October 2004, the RO notified the veteran of the above 
decision.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 10 percent rating 
by a letter dated in June 2004.  Thereafter, he was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 10 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in October 2004.  The 
veteran was informed of this decision by a letter dated later 
in October 2004.  The reduction was made effective beginning 
December 1, 2004.  Consequently, the RO did not violate any 
of the procedures required under 38 C.F.R. § 3.105-the 
veteran was notified of his rights, given an opportunity for 
a hearing and time to respond.  38 C.F.R. § 3.105(e).  It is 
noted that the reduction, taken within less than five years 
from the award of the 10 percent rating, is not governed by 
the provisions of 38 C.F.R. § 3.344 regarding stabilization 
of ratings.  See 38 C.F.R. § 3.344(c) (2005).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In this regard, the veteran's service-connected bilateral 
hearing loss is currently rated as noncompensably disabling 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are  
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing 
acuity.  Auditory acuity is gauged by examining the results 
of controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (Hz) cycles per second.  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the veteran's case, audiometric testing conducted at a 
February 2004 VA examination showed puretone thresholds of 
20, 55, 95, and 90 decibels in the right ear; and puretone 
thresholds of 20, 55, 80, and 90 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hz, respectively.  The averages 
were 65 decibels for the right ear and 61.25 for the left 
ear.  Speech recognition ability was 92 percent in the right 
ear and 96 percent in the left ear.  

Audiometric testing conducted at a January 2005 VA 
examination showed puretone thresholds of 25, 55, 95, and 90 
decibels in the right ear; and puretone thresholds of 25, 55, 
75, and 90 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  The averages were 66.25 decibels for 
the right ear and 61.25 decibels for the left ear.  Speech 
recognition ability was 92 percent in each ear.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's right and left ear 
hearing losses, at their very worst, are each assigned a 
numeric designation of II.  These test scores result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.  

In reaching the above conclusion, the Board has not 
overlooked the February 2002 and August 2004 private 
audiological reports filed by the veteran.  It is unclear 
whether the authors of these audiological reports, Sally 
Culwell, M.A., and Charles W. Carter, H.I.S., respectively, 
are state-licensed for VA purposes, as required by 
regulation.  38 C.F.R. 4.85(a).  Still, even assuming that 
they are, because the data supplied by Ms. Culwell and Mr. 
Carter do not provide the information required to evaluate 
bilateral hearing loss according to 38 C.F.R. 4.85, 4.86, 
Diagnostic Code 6100, the records are insufficient for rating 
purposes because there is no evidence that the speech 
recognition test studies were conducted using the Maryland 
CNC Word List as is required under 38 C.F.R. § 4.85.

The Board has also considered the veteran's arguments as set 
forth in written statements to the RO and as expressed to his 
VA examiners.  While a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board will give more weight to the medical 
evidence of record as outlined above than the veteran's lay 
assertions.



ORDER

Subject to the remand below, restoration of a 10 percent 
rating for a bilateral hearing loss disability is denied. 


REMAND


Under 38 C.F.R. § 3.105(e), a reduction is effective no 
sooner than "the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires."  In this case, the veteran was 
notified that his compensable evaluation for a hearing loss 
was being reduced to a noncompensable rating in 
correspondence dated October 12, 2004.  Sixty days from that 
date is December 12, 2004, and the last day of the month in 
which the 60 day period from the date of notice to the 
appellant of the final action expires is December 31, 2004.  
Hence, the effective date of the reduction action should be 
corrected to December 31, 2004.
 
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, once a 
complete or substantially complete application has been 
received, VA must notify the claimant of any information and 
medical or lay evidence that is necessary to "substantiate 
the claim."  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that 38 U.S.C.A. § 5103 notice in a 
claim for service connection consists of five elements:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id. at 484. 

While VA's September 2003 letter fulfills the notice 
requirements for elements (1) through (3); elements (4) and 
(5), addressing how the bilateral hearing loss and bilateral 
tinnitus would be rated and, especially germane in this case, 
an effective date determined, were not addressed in a 
nondecisional document prior to the November 2004 SOC.  
Further, since the November 2004 SOC, which provided notice 
of the pertinent law to the appellant, the claim has not been 
readjudicated.  Hence, under 38 U.S.C.A. § 5103, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Pelegrini v. 
Principi, 18 Vet. App 112 (2004), due process requires 
further development.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should correct the effective 
date of the reduction action in 
accordance with 38 C.F.R. § 3.105(e) as 
detailed above.

2.  The RO must readjudicate the issue of 
entitlement to effective dates prior to 
August 19, 2003 for the award of service 
connection for bilateral hearing loss and 
tinnitus.  If the claims remain denied a 
supplemental statement of the case (SSOC) 
should be issued and the appellant 
offered an opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


